    Case 3:20-cv-06783-FLW-TJB Document 7 Filed 06/08/20 Page 1 of 5 PageID: 35
                                                                      Stephanie D. Edelson
                                                                                         Partner
                                                                                           Direct:
                                                                                  t: 973.451.8426
                                                                                  f: 973.451.8645
                                                                             sedelson@riker.com
                                                                              Headquarters Plaza
                                                                           One Speedwell Avenue
                                                                      Morristown, NJ 07962-1981

June 8, 2020

VIA ECF
Honorable Freda L. Wolfson, U.S.D.C.J.
United States District Court for the District of New Jersey
Clarkson S. Fisher Federal Building & U.S. Courthouse
402 East State Street
Trenton, New Jersey 08608

Re:            McGee v. Barnes & Noble College Booksellers, LLC, No. 3:20-cv-
06783

Dear Chief Judge Wolfson:

This firm represents Defendants Cengage Learning, Inc.; McGraw Hill LLC; and Pearson
Education, Inc. (collectively, the “Publishers”) in the above-captioned case (McGee),
which alleges similar conduct as eight other cases that Your Honor has stayed pending
a decision by the Judicial Panel on Multidistrict Litigation (the “Panel”) on whether they
should be transferred to another district. 1 We write on behalf of the Publishers and the
other defendants in McGee (collectively, “Defendants”) to inform the Court that
Defendants have asked the Panel to transfer McGee as well and to respectfully request
that McGee, like the previously filed cases, be stayed pending the Panel’s decision.

On June 4, 2020, Defendants filed a Notice of Related Actions to inform the Panel that
McGee had been filed. A copy of the Notice is attached as Exhibit A. The Notice has
the effect of adding McGee to the group of cases—including the eight other related cases
pending in this district—that Defendants have previously asked the Panel to transfer to
the District of Delaware. See JPML R. 6.2(d); see also Barabas, ECF No. 20; Aliperto v.
Barnes & Noble College Booksellers, LLC, No. 3-20-cv-06145-FLW-JTB, ECF No. 4.

Because the Panel will be considering whether to transfer McGee, Defendants
respectfully request that the Court stay the case pending the Panel’s decision and further
order of the Court. That approach would allow for all of the related cases to be
coordinated most efficiently and would be consistent with the stays entered in the eight
cases previously filed in this Court and with similar stays entered in the Southern District
of New York and the Northern District of Illinois. See, e.g., Barabas, ECF No. 24;

1Plaintiff has designated McGee as related to the first of the other cases that was filed in this
district, Barabas v. Barnes & Noble College Booksellers, LLC, No. 3:20-cv-02442-FLW-TJB.
Case 3:20-cv-06783-FLW-TJB Document 7 Filed 06/08/20 Page 2 of 5 PageID: 36


June 8, 2020
Page 2


Aliperto, ECF No. 5; see also Uchenik v. McGraw Hill, LLC, No. 1:20-cv-03162-DLC, ECF
No. 34 (S.D.N.Y. May 15, 2020); Kinskey v. Cengage Learning, Inc., No. 1:20-cv-02322,
ECF No. 65 (N.D. Ill. June 1, 2020). A proposed order is attached as Exhibit B.

Defendants have conferred by email with Plaintiff’s counsel about the requested stay,
and Plaintiff’s counsel have advised that they have no objection.

We thank the Court for its attention on these matters, particularly during these
challenging times, and we are available should Your Honor or Your Honor’s staff have
any questions or need anything further.

Respectfully submitted,
/s/ Stephanie D. Edelson
Stephanie D. Edelson
Enclosures

cc: Honorable Tonianne J. Bongiovanni, U.S.M.J.
    All counsel on attached list (via ECF or e-mail)
Case 3:20-cv-06783-FLW-TJB Document 7 Filed 06/08/20 Page 3 of 5 PageID: 37


June 8, 2020
Page 3



                                       Counsel List

          McGee v. Barnes & Noble College Booksellers, LLC, No. 3:20-cv-06783

 Simon B. Paris, Esq.                        Eric J. Mahr, Esq.
 Patrick Howard, Esq.                        Andrew J. Ewalt, Esq.
 Charles J. Kocher, Esq.                     Richard S. Snyder, Esq.
 SALTZ, MONGELUZZI, & BENDESKY,              FRESHFIELDS BRUCKHAUS
 P.C.                                          DERINGER US LLP
 1650 Market Street, 52nd Floor              700 13th Street NW, 10th Floor
 Philadelphia, PA 19103                      Washington, DC 20005-3960
 (215) 496-8282                              (202) 777-4500
 sparis@smbb.com                             eric.mahr@freshfields.com
 phoward@smbb.com                            andrew.ewalt@freshfields.com
 ckocher@smbb.com                            richard.snyder@freshfields.com
 Counsel for Plaintiff Donovan McGee         Counsel for Defendant Cengage Learning,
                                             Inc.

 Daniel E. Gustafson, Esq.                   William F. Cavanaugh, Jr., Esq.
 Daniel C. Hedlund, Esq.                     Saul B. Shapiro, Esq.
 Daniel J. Nordin, Esq.                      Amy N. Vegari, Esq.
 Mickey L. Stevens, Esq.                     PATTERSON BELKNAP WEBB & TYLER
 GUSTAFSON GLUEK PLLC                        LLP
 Canadian Pacific Plaza                      1133 Avenue of the Americas
 120 South Sixth Street, Suite 2600          New York, New York 10036
 Minneapolis, MN 55402                       (212) 336-2000
 (612) 333-8844                              wfcavanaugh@pbwt.com
 dgustafson@gustafsongluek.com               sbshapiro@pbwt.com
 dhedlund@gustafsongluek.com                 avegari@pbwt.com
 dnordin@gustafsongluek.com                  Counsel for McGraw Hill LLC
 mstevens@gustafsongluek.com
 Counsel for Plaintiff Donovan McGee

 Brett Cebulash, Esq.                        Michael Dockterman, Esq.
 Kevin Landau, Esq.                          STEPTOE & JOHNSON
 TAUS, CEBULASH & LANDAU, LLP                227 W. Monroe Street, Suite 4700
 80 Maiden Lane, Suite 1204                  Chicago, Illinois 60606
 New York, New York 10038                    (312) 577-1300
 (646) 873-7654                              mdockterman@steptoe.com
 bcebulash@tcllaw.com                                      and
 klandau@tcllaw.com                          Jennifer Quinn-Barabanov, Esq.
 Counsel for Plaintiff Donovan McGee         STEPTOE & JOHNSON
Case 3:20-cv-06783-FLW-TJB Document 7 Filed 06/08/20 Page 4 of 5 PageID: 38


June 8, 2020
Page 4


                                       1330 Connecticut Avenue NW
                                       Washington, DC 20036
                                       (202) 429-3000
                                       jquinnba@steptoe.com
                                       Counsel for Defendant Pearson Education,
                                       Inc.

 Daniel N. Gallucci, Esq.              Linda G. Harvey, Esq.
 Joseph N Roda, Esq.                   GREENBERG, DAUBER, EPSTEIN &
 NASTLAW LLC                           TUCKER, PC
 11001 Market Street, Suite 2801       One Gateway Center, Suite 600
 Philadelphia, Pennsylvania 19107      Newark, NJ 07102-5311
 (215) 923 9300                        (973) 643-3700
 dnast@nastlaw.com                     lharvey@greenbergdauber.com
 dgallucci@nastlaw.com                               and
 jnroda@nastlaw.com                    Craig C. Martin, Esq.
 Counsel for Plaintiff Donovan McGee   Matt D. Basil, Esq.
                                       WILLKIE FARR & GALLAGHER LLP
                                       300 North LaSalle
                                       Chicago, Illinois 60654
                                       (312) 728-9000
                                       cmartin@willkie.com
                                       mbasil@willkie.com
                                       Counsel for Defendant Follett Higher
                                       Education
                                       Group

                                       Liza M. Walsh, Esq.
                                       Eleonore Ofosu-Antwi, Esq.
                                       WALSH PIZZI O'REILLY FALANGA LLP
                                       Three Gateway Center
                                       100 Mulberry Street, 15th Floor
                                       Newark, NJ 07102
                                       (973) 757-1100
                                       lwalsh@walsh.law
                                       eofosuantwi@walsh.law
                                                    and
                                       Rachel S. Brass, Esq.
                                       GIBSON, DUNN & CRUTCHER LLP
                                       555 Mission Street, Suite 3000
                                       San Francisco, California 94105-0921
                                       (415) 393-8293
                                       rbrass@gibsondunn.com
Case 3:20-cv-06783-FLW-TJB Document 7 Filed 06/08/20 Page 5 of 5 PageID: 39


June 8, 2020
Page 5



                                      Adam J. DiVincenzo, Esq.
                                      GIBSON, DUNN & CRUTCHER LLP
                                      1050 Connecticut Avenue, N.W.
                                      Washington, DC 20036-5306
                                      (202) 887-3704
                                      adivincenzo@gibsondunn.com

                                      Lee R. Crain, Esq.
                                      GIBSON, DUNN & CRUTCHER LLP
                                      200 Park Avenue
                                      New York, New York 10166-0193
                                      (212) 351-2454
                                      lcrain@gibsondunn.com
                                      Counsel for Defendants Barnes & Noble
                                      College
                                      Booksellers, LLC and Barnes & Noble
                                      Education,
                                      Inc.
